Citation Nr: 0917390	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to 
November 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2008 rating decision in which the RO denied 
service connection for bilateral hearing loss and for 
tinnitus.  The Veteran filed a notice of disagreement (NOD) 
in March 2008, and the RO issued a statement of the case 
(SOC) in September 2008.  With respect to service connection 
for tinnitus, the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later in 
September 2008.  With respect to service connection for 
hearing loss, he filed a substantive appeal (VA Form 21-4138) 
in January 2009.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.  During the 
hearing, the Veteran submitted additional evidence, along 
with a signed waiver of his right to have this evidence 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).  Also during the hearing, a 60-day abeyance 
was granted to allow the Veteran to submit additional 
evidence.  In March 2009, the Veteran submitted additional 
evidence along with a signed waiver.

As a final preliminary matter, the Board notes that the 
Veteran was previously represented by the Florida Department 
of Veterans Affairs (FDVA), as reflected in an October 2007 
VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative).  In a letter received in 
February 2009, the Veteran requested revocation of the power 
of attorney (POA) in favor of Paralyzed Veterans of America, 
as reflected in a January 2009 VA Form 21-22.  The Board 
recognizes the change in representation.  See 38 C.F.R. § 
20.605 (2008).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action particularly on the claim for service connection for 
bilateral hearing loss is warranted.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The report of a March 2003 private audiogram from Callahan 
Family Practice reflects that the Veteran's hearing did not 
meet the requirements for hearing impairment under 38 C.F.R. 
§ 3.385.  An April 2003 record notes mild high frequency 
hearing loss, bilaterally, with noise-induced tinnitus.

The report of a January 2008 VA audiological evaluation 
reflects that the Veteran's puretone thresholds did not meet 
the requirement of 38 C.F.R. § 3.385; but speech 
discrimination was 90 percent, bilaterally.  Based on the 
speech discrimination scores, these results meet the 
requirements of 38 C.F.R. § 3.385.

A March 2008 private audiogram from Amelia Audiology, LLC, 
reflects that the Veteran's puretone thresholds and speech 
discrimination scores did not meet the requirements of 38 
C.F.R. § 3.385.

As the record currently includes s conflicting evidence on 
the question of whether the Veteran fundamentally has hearing 
loss to an extent recognized as a disability for VA purposes, 
as defined by 38 C.F.R. § 3.385, further VA audiological 
findings are needed to decide the claim.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).

Hence, the RO should arrange for the Veteran to undergo VA 
audiological evaluation, by an audiologist, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled evaluation, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled evaluation, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the evaluation sent to the Veteran by 
the pertinent VA medical facility.

[Parenthetically, the Board also points out that the claim 
for service connection for tinnitus is closely related to the 
claim for service connection for hearing loss, and these 
claims are the collective subjects of medical opinions of 
record; therefore, these claims should be considered 
together.  For this reason, a remand of the matter of service 
connection for tinnitus is warranted, as well.]

Prior to arranging for the appellant to undergo further 
evaluation, to ensure that all due process requirements are 
met, , the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal.  The RO's notice letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  For the 
sake of efficiency, the RO's adjudication should include 
consideration of the evidence submitted since the September 
2008 SOC (notwithstanding the signed waiver of RO 
consideration of evidence submitted directly to the Board.).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for bilateral hearing loss and 
for tinnitus.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records/responses received 
are associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA audiological evaluation, by an 
audiologist, at an appropriate VA medical 
facility.  Audiometry and speech 
discrimination testing must be 
accomplished.  The audiologist should set 
forth all evaluation findings in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled evaluation, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the evaluation sent to the Veteran 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection in light of all pertinent 
evidence (to include additional evidence 
received since the September 2008 SOC) and 
legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

